FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2021

                                       No. 04-21-00203-CR

                               EX PARTE ARMANDO RAMOS

                   From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR6442-W1
                           Honorable Velia J. Meza, Judge Presiding


                                          ORDER
        On April 9, 2021, the trial court signed an order denying Armando Ramos’s application
for post-conviction writ of habeus corpus. The clerk’s record does not include the trial court’s
certification of defendant’s right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). Texas Rule of
Appellate Procedure 25.2(a)(2) requires the trial court to sign a certification of the defendant’s
right of appeal each time it enters a judgment of guilt or other appealable order. Rule 25.2(d)
requires the clerk’s record to include the trial court’s certification of the defendant’s right of
appeal under Rule 25.2(a)(2). TEX. R. APP. P. 25.2(d). Although this certification “should be part
of the record when notice is filed,” it “may be added by timely amendment or supplementation
under this rule or . . . by order of the appellate court under Rule 34.5(c)(2).” TEX. R. APP. P.
25.2(d); see also TEX. R. APP. P. 34.5(c)(2) (explaining that “[i]f the appellate court in a criminal
case orders the trial court to prepare and file . . . [a] certification of the defendant’s right of
appeal as required by these rules, the trial court clerk must prepare, certify, and file in the
appellate court a supplemental clerk’s record”). If a certification showing the defendant has the
right to appeal is not made part of the record under these rules, the appeal must be
dismissed. TEX. R. APP. P. 25.2(d).

        Because the clerk’s record does not include the trial court’s certification of defendant’s
right of appeal following its denial of Ramos’s application for post-conviction writ of habeus
corpus, we ORDER the trial court, if it has not yet signed a certification of defendants right of
appeal, to sign such a certification on or before July 30, 2021. We further ORDER the trial
court clerk to file a supplemental clerk’s record containing the trial court’s certification of
defendant’s right of appeal on or before August 9, 2021.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court